916 F.2d 712
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re KENDALL FOREST LTD., a Michigan Limited Partnership, Debtor.KENDALL FOREST LTD., a Michigan Limited Partnership,Plaintiff-Appellee,v.KENDALL MANOR ASSOCIATES, a Michigan Limited Partnership,Defendant-Appellant.
No. 90-2075.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The defendant, Kendall Manor Associates, appeals the district court's denial of a stay pending appeal of the bankruptcy court's order which directed the turnover of property to the plaintiff-debtor, Kendall Forest, Ltd.  The defendant has filed a "Motion for Stay Pending Appeal and for Emergency Hearing Thereon."    The plaintiff has filed a response in opposition.


2
The bankruptcy court entered an order on September 21, 1990, which granted the plaintiff's motion for turnover of an 80 unit apartment complex that had been the subject of a land contract between the parties.  The defendant appealed the turnover order to the district court and moved the bankruptcy court for a stay pending appeal.  The bankruptcy court denied the stay by a written order issued October 3, 1990.  The following day the defendant moved the district court for a stay pending appeal.  A hearing was conducted the same afternoon, and at the close of the hearing the district court denied the motion for a stay.  The defendant then filed its notice of appeal and renewed its motion for a stay with this Court.


3
The defendant cites several authorities for appellate jurisdiction in its notice of appeal, none of which are applicable.  This is not a situation in which the district court has certified its order for interlocutory appeal, nor is it one in which the district court has issued a final judgment in the bankruptcy appeal before it.  See 28 U.S.C. Sec. 1292(b);  28 U.S.C. Sec. 158(d).  Further, an order by a federal court that relates only to the conduct or progress of litigation before the court ordinarily is not considered an injunction, and therefore is not appealable under 28 U.S.C. Sec. 1292(a)(1).   Gulfstream Aerospace Corp. v. Mayacamus Corp., 485 U.S. 271, 279 (1988).  Even were it possible to characterize the order in question as one which denies an injunction, a review of the pleadings indicates that this is not a case with a "serious, perhaps irreparable, consequence" that can be effectively challenged only by immediate appeal.   Carson v. American Brands, Inc., 450 U.S. 79, 84 (1981).  Accordingly, this Court lacks jurisdiction.  It is therefore ORDERED that the motion for a stay is denied.  This appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Local Rules of the Sixth Circuit.